Case 2:17-cv-01495-NR Document 26-1 Filed 01/18/19 Page 1of5

EXHIBIT A
Case 2:17-cv-01495-NR Document 26-1 Filed 01/18/19 Page 2 of 5

Subject: FW: Justin Everett meditation

From: Justin Everett <jeverett179@gmail.com>
Sent: Thursday, January 17, 2019 9:10 AM

To: Jennifer Park <JPark@cohenlaw.com>
Subject: Re: Justin Everett meditation

From what I understand judge Phillips mentioned that I had to no longer pay the mediation cost 50/50 but I
will be seeking a pro bono attorney, I only will hire a lawyer for a jury trial or if all else fails, but its.seems like
both parties are looking to settle so we both dont have to spend unnecessary money.

On Wed, Jan 16, 2019, 5:53 PM Justin Everett <jeverett!79@gmail.com wrote:
» Will do.

: On Wed, Jan 16, 2019, 5:51 PM Jennifer Park <JPark@cohenlaw.com wrote:

_. Justin,

| How do you want to go about selecting a Mediator? We need to identify one in the ADR Stip. Why don’t you
_. review a few names of Mediators on the ADR page of the Court and suggest a few names with
_ Labor/Employment experience.

Jen
Sent from my iPhone
| On Jan 16, 2019, at 4:54 PM, Justin Everett <jeverett179(@gmail.com> wrote:

Yes I will he retaining pro bono council and seeking a waiver, ok, no problem thanks for
getting back to me.

by Sent from my iPhone

On Jan 16, 2019, at 1:25 PM, Jennifer Park <JPark@cohenlaw.com> wrote:

Justin-

Our clients will agree to mediation at 50/50 cost split for the
Mediator. If you are seeking a waiver of your portion of the
Mediation fee, you may have to seek permission from the Court.
Case 2:17-cv-01495-NR Document 26-1 Filed 01/18/19 Page 3 of 5

Will you be retaining pro bono counsel for purposes of the
Mediation?

In addition, please let us know if you have thoughts on the
selection of a Mediator.

Jennifer S. Park

Director

jpark@coheniaw.com

Cohen & Grigsby, P.C.

625 Liberty Avenue

Pittsburgh, Pennsylvania 15222-3152
P: 412-297-4749 « F: 412-209-1950

www.cohenlaw.com * C&G Linkedin

From: Justin Everett <jeverett179 @gmail.com>
Sent: Wednesday, January 16, 2019 12:57 PM
To: Jennifer Park <JPark@cohenlaw.com>
Subject: Re: Justin Everett meditation

Were are we with the mediation? Just reconfirming

On Mon, Jan 14, 2019, 3:39 PM Justin Everett <jeverett!79@gmail.com wrote:
_ Ok thanks no problem.

: Sent from my iPhone
Case 2:17-cv-01495-NR Document 26-1 Filed 01/18/19 Page 4 of 5

On Jan 14, 2019, at 3:22 PM, Jennifer Park <JPark@cohenlaw.com> wrote:

Thank you for your email, Mr. Everett. | am waiting
for a response from our client. We will be in touch as
soon as we have a position.

Regards,

Jen

Jennifer S. Park

Director

jpark@cohenlaw.com
Cohen & Grigsby, P.C.

625 Liberty Avenue
Pittsburgh, Pennsylvania 15222-3152
P: 412-297-4749 + F: 412-209-1950

www.cohenlaw.com ° C&G Linkedin

From: Justin Everett <jeverettl79@gmail.com>
Sent: Monday, January 14, 2019 3:21 PM

To: Jennifer Park <JPark@cohenlaw.com>
Subject: Justin Everett meditation

As you know we need an answer to the dispute resolution on the
18th. I would be happy to do mediation. I felt that even though
we talked to the judge for only about an hour or so that we were
getting closer to a number. I'm also a reasonable person willing
to settle for a decent amount. Had we had more time with a

3
Case 2:17-cv-01495-NR Document 26-1 Filed 01/18/19 Page 5 of 5

mediator that could work a full day and could focus only on our
case then I think we have reached a number. In fact, I'm pretty
sure that you've already spent more than what I've asked for to
settle. And this is before we've started discovery where we're
going to ask for all electronic records, including these
duplicates that we haven't seen and that management actually
asked us for. (We were told to get voter registration cards for
worker ID purposes, which meant duplicate registrations. So
three or four duplicates out of 2000 registrations wouldn't a
crime make.)

I believe an evaluation would be a massive waste of time.
Mediation could resolve the suit. I go with mediation. If not, we
both need to tell the judge that we couldn't agree on a way to
actually end the case. And I'm pretty sure the judge does want
to case the go away because he's offered me pro bonocounsel
for the mediation.

Sincerely,

Sent from my iPhone

NOTICE: This email, and any documents, files or other data
attached to the email, may contain information that is privileged
or confidential. If you are not the intended recipient of this
email, you are hereby notified that any reading, use, copying,
disclosure, dissemination or distribution of this email and its
attachments is STRICTLY PROHIBITED. If you received this
email in error, please immediately notify the sender by replying
to the email or by calling Cohen & Grigsby, P.C. at (800)-394-
4904 and asking to speak with the sender. Also, please
immediately delete this email and all of its attachments without
saving the email in any manner. Thank you.
